DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 9/13/21.
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-5 in the reply filed on 9/13/21 is acknowledged.
Claims 6-10 are withdrawn

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee [20180013411].

With respect to claim 1, figure 7 of Lee discloses an amplifier comprising:
a voltage-to-time converter (VTC) [760,770] that integrates error information included in an output pulse width modulation (PWM) signal that is a PWM signal to be output to an outside of a device, so as to convert the error information into error time information;
a delay unit [741-747] that generates a plurality of delayed signals [S1-S8] using an input PWM signal that is a PWM signal input from the outside of the device; and
a signal selection unit [750] that selects a delayed signal according to the error time information from the plurality of delayed signals and outputs the output PWM signal.

the amplifier further comprises an output unit that outputs the output PWM signal having the adjusted signal width to the VTC and to the outside of the device.
	With respect to claim 3, figure 7 of Lee discloses the amplifier according to claim 1, wherein the delay unit includes a plurality of inverters. 
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee [20180013411] in view of Xiu [9740235].


	However, figure 4A and 4B of Xiu discloses a DLL and PLL output multiple phase of a clock signal. 
	It would have been obvious to one skilled in the art at the time the invention was made to use a DLL or PLL to implement the plural phase clock distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN JAGER/
Primary Examiner, Art Unit 2842
9/17/21